DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 12 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “wherein the alkaline earth metal oxide … is in addition to any alkaline earth metal oxide which may naturally be in any other ingredient of the composition” is new matter.  In the instant specification the alkaline earth metal oxide is added as lime.  Lime is a component of the composition that naturally contains an alkaline earth metal oxide.  Claims 21-23 are new matter for the same reason.  The alkaline earth metal oxides are components of the natural materials that are claimed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Alkaline earth metal oxides do not comprise quicklime, calcined limestone, calcined dolomite etc.  The natural materials, such as calcined limestone and calcined dolomite comprise alkaline earth metal oxides along with other compounds, such as alkaline earth metal carbonates.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 12 and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dubey et al. (9,624,131).
Regarding claims 1-3, 7 and 12:  Dubey et al. teach a geopolymer composition comprising a cementitious powder comprising 5246g fly ash class C, 1836g aluminate cement, and 918g calcium sulfate hemihydrate; and 160g potassium citrate, and 8 or 16g air-entraining agent, and 400g of redispersible polymer powder BASF Acronal S 695 P (claimed surface active organic polymer) (column 38, lines 10-20; Table 9.1).  Dubey et al. teach that the composition has an air content of about 4 to 20% by volume (column 3, lines 63-65; Table 9.2).  Dubey et al. teach that their compositions comprise about 10 to about 40 wt% lime (calcium oxide) (column 17, lines 1-5; Examples).  Dubey et al. teach calcium sulfoaluminate cement without calcium aluminate and without Portland cement (Tables 1A.1 and 1B.1; 24.1 and 24.2).  Dubey et al. teach that their class C fly ash contains greater than 20% of CaO (Tables E and L).  The calcium oxide in Dubey et al. is being considered the claimed “inorganic material”.  Therefore, calcium oxide is 100% of the inorganic material.  
The limitations “wherein the composition is made from setting…”, “werein the particles of inorganic mineral… are in addition to” are a product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Dubey et al. teach a water/cementitious materials ratio of 0.22:1 (Table 9.1).  Dubey et al. teach the properties as claimed (Examples; Claim 3)  
Regarding claim 4:  Dubey et al. teach magnesium oxide [Tables E and L].
Regarding claim 5:  Dubey et al. teach calcium sulfoaluminate cement without calcium aluminate and without Portland cement (Tables 1A.1 and 1B.1; 24.1 and 24.2).
Regarding claim 6:  Dubey et al. teach calcium aluminate cement without calcium sulfoaluminate and without Portland cement (Tables 25.1 and 25.2).
Regarding claim 8:  The examples of Dubey et al. include the claimed compounds (Examples).  It is noted that the rheology modifier Momentive Axilat RH 100 XP used in the examples is a succinoglycan.  
Regarding claim 9:  Dubey et al. teach greater than 80% for 300 free-thaw cycles (Claim 3; Examples).
Regarding claim 11:  Dubey et al. teach the claimed composition (Claim 12; Examples).  
Regarding claims 21-23:  The claims contain product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  The claims specify the source of the alkaline earth metal oxide or how they are added to the composition (added in lime versus added in fly ash).  The claims are composition claims.  Therefore, it is the final structure of the composition that is important.  Whether the CaO or MgO is added as lime or added as a part of fly ash does not matter as long as the final composition is structurally the same as claimed.  As shown with regard to claim 1, Dubey et al. teach the claimed amount of alkaline earth metal oxide in the final composition.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubey (2013/0284069).
Regarding claims 1-3 and 12:  Dubey teaches a geopolymer composition comprising a mixture of a cementitious reactive powder comprising 2143g Fly Ash Class C, 214g anhydrous calcium sulfate, and 643g calcium aluminate cement; and 120g potassium citrate [Table 19].  The calcium aluminate cement comprises 35.63 wt% calcium oxide, which provides the claimed amount of alkaline earth metal oxide [Table AA, 0107].  Dubey teaches that the composition preferably comprising about 0.01 to about 1 wt% of an air entraining agent [0193-0196].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 0.01 to about 1 wt% of an air-entraining agent to the compositions of Table 19 to form air bubbles in situ.  Dubey et al. teach that their compositions comprise about 10 to about 40 wt% lime (calcium oxide) (column 17, lines 1-5; Examples).  Dubey et al. teach calcium sulfoaluminate cement without calcium aluminate and without Portland cement (Tables 1A.1 and 1B.1; 24.1 and 24.2).  Dubey et al. teach that their class C fly ash contains greater than 20% of CaO (Tables E and L).  The calcium oxide in Dubey et al. is being considered the claimed “inorganic material”.  Therefore, calcium oxide is 100% of the inorganic material.  
The limitations “wherein the composition is made from setting…”, “werein the particles of inorganic mineral… are in addition to” are a product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Dubey et al. teach a water/cementitious materials ratio of 0.22:1 (Table 9.1).  Dubey et al. teach the properties as claimed (Examples; Claim 3)  
Since the composition is the same as claimed it will have the claimed air content and other claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, it would have been obvious to optimize the amount of air-entraining agent for the desired air content.  
Regarding claim 4:  Dubey et al. teach magnesium oxide [Tables E and L].
Regarding claim 5:  It would have been obvious to select calcium sulfoaluminate cement as the only hydraulic cement in Dubey [0127].  Dubey teaches that preferably the cementitious reactive mixture contains about 10 to about 40 wt% of lime (calcium oxide) [0107].
Regarding claim 6:  Dubey teaches calcium aluminate cement in the absence of calcium sulfoaluminate and an absence of Portlant cement [Table 19].
	Regarding claim 7:  Dubey teaches 2587g fly ash, 286g calcium aluminate cement, and 571g calcium sulfoaluminate cement in the absence of Portland cement [Table 35].  
Regarding claim 8:  Dubey teaches adding the claimed bio-polymers and organic rheology control agents, and film forming polymers [0197-0207].  Dubey teaches 0 to 20% of the film forming polymers, and 0 to 3% of the rheology control agent [Table D].
Regarding claim 9:  Since the composition is the same as claimed it will possess the claimed property.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  
Regarding claim 11:  Dubey teaches 0-2 wt% of a lightweight filler (fine aggregate), 0.5 to 5 wt% of a coarse aggregate, 0-0.50 wt% of a defoamer, 0 to 20% of a redispersible film forming polymers and a polycarboxylate polyether superplasticizer [0192, 0205, Table D; Examples].  Dubey teaches 2587g fly ash, 286g calcium aluminate cement, and 571g calcium sulfoaluminate cement in the absence of Portland cement [Table 35].  Due to the use of the word “about” the 286g is deemed to be within the claimed range of 30 to 45 parts by weight.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946).  Dubey teaches 120g potassium citrate [Table 19].  Dubey teaches that preferably the cementitious reactive mixture contains about 10 to about 40 wt% of lime (calcium oxide) [0107].
Since the composition is the same as claimed it will have the claimed air content.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, it would have been obvious to optimize the amount of air-entraining agent for the desired air content.  
Regarding claims 21-23:  The claims contain product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  The claims specify the source of the alkaline earth metal oxide or how they are added to the composition (added in lime versus added in fly ash).  The claims are composition claims.  Therefore, it is the final structure of the composition that is important.  Whether the CaO or MgO is added as lime or added as a part of fly ash does not matter as long as the final composition is structurally the same as claimed.  As shown with regard to claim 1, Dubey et al. teach the claimed amount of alkaline earth metal oxide in the final composition.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 12 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,656,916. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-9, 11, 12 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,624,131.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-9, 11, 12 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 19-21 of U.S. Patent No. 9,643,888.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-9, 11, 12 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 19-21 of U.S. Patent No. 10,392,307.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-9, 11, 12 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,597,327.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-9, 11, 12 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,021,399.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that none of the examples add lime as an additional ingredient.  This is not persuasive because class C fly ash has free lime (calcium oxide) in the claimed amount (column 18, lines 14-16; Tables E and L).
The Applicant has made the argument that Dubey does not specifically disclose to select to add lime when Class C fly ash is being used.  This is not persuasive because Dubey does teach adding lime in the broader disclosure, and the examples of Dubey comprise the claimed amount of CaO and/or MgO.
The Applicant has alleged unexpected results.  This is not persuasive because the claims are not commensurate in scope with the data provided, and the Applicant has not demonstrated unexpected results over the closest prior art, which is Dubey et al.  
The Applicant has discussed the dependent claims but has not specified how they are distinguished from Dubey et al.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant has not responded properly to the double patenting rejections.  See MPEP 804(I)(B)(1).  Filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary.  Failure to do so in the next response will be considered non-responsive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763